Citation Nr: 0410606	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-11 766	)	DATE
	)
	)



THE ISSUE

Whether the January 1986 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the basis of 
clear and unmistakable error (CUE) to the extent it granted only a 
50 percent rating for agitated depression with paranoid ideation.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 1971.

This matter is before the Board from a February 2002 letter from 
the veteran interpreted to be a motion to revise and reverse a 
January 15, 1986 Board decision which assigned an increased 50 
percent rating, and no higher for agitated depression with 
paranoid ideation.

Statements on appeal, received in June 2003 appear to raise the 
issue of CUE in a January 23, 1986 RO rating action as it 
implemented a January 15, 1986 Board decision.  This matter has 
not been developed for appellate consideration, and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  In February 2002, the veteran wrote to the RO claiming that 
there was CUE in a January 23, 1986 rating decision, and this was 
interpreted by the RO to be a claim that there was CUE in a 
January 15, 1986 Board decision assigning a 50 percent rating, and 
no higher, for agitated depression with paranoid ideation.

2.  The veteran submitted a letter to the Board in June 2003 
stating that he was not claiming CUE in the January 1986 Board 
decision and this acts as a withdrawal of the motion for CUE.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's 
review of a January 15, 1986 Board decision assigning a 50 percent 
rating for agitated depression with paranoid ideation to determine 
whether that decision involved clear and unmistakable error should 
be dismissed.  38 C.F.R. § 20.1404(f) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran wrote to the RO in February 2002 claiming that there 
was CUE in a January 23, 1986 rating decision which assigned a 50 
percent rating for the veteran's service-connected psychiatric 
disability.  The RO interpreted this to be a claim that there was 
CUE in a January 15, 1986 Board decision assigning 50 percent, and 
no higher, for agitated depression with paranoid ideation.

On June 9, 2003, the veteran wrote a letter to the Board which 
included 20 pages of attachments.  In this letter, the veteran 
stated three times that he was not claiming that there was CUE in 
the January 15, 1986 Board decision.  He indicated that he was 
only claiming that there was CUE in the January 23, 1986 rating 
decision.  The Board finds that this letter acts as a withdrawal 
of a motion to review the January 15, 1986 Board decision.

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 
20.1404(f) (2003), permits a party to withdraw a motion to review 
a final Board decision to determine whether CUE exists in that 
decision.  Inasmuch as the motion for CUE review in this case has 
now been withdrawn, the motion should be dismissed, without 
prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. 
App. 103, 108 (1993) ("A claimant seeking to appeal an issue to 
the Court must first obtain a final BVA decision on that issue.")  
This dismissal under 38 C.F.R. § 20.1404(f) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2003).  This 
dismissal removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



